 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    COLLEEN STEWART,                                No. 2:17-cv-02418-TLN-KJN
12                      Plaintiff,
13           v.                                       ORDER
14    PROPERTY AND CASUALTY
      INSURANCE COMPANY OF
15    HARTFORD,
16                      Defendant.
17

18          An informal telephonic discovery conference was held on November 6, 2018 at 3:30 p.m.,

19   before the undersigned, who subsequently reviewed this matter and concluded that the parties

20   would benefit from a settlement conference.

21          According, IT IS HEREBY ORDERED that:

22          1.     Within seven days of this order, the parties shall indicate whether they are

23                 amenable to having the settlement conference conducted before the undersigned.

24                 If amenable, the parties shall each submit a completed Notice of Waiver of

25                 Disqualification of Settlement Judge Pursuant to Local Rule 270(b), which can be

26                 found among the Eastern District’s civil forms on the court’s website. See

27                 http://www.caed.uscourts.gov/caednew/index.cfm/forms/civil/

28          2.     The parties are under no obligation to waive any disqualification by virtue of the
                                                      1
 1               assigned magistrate judge acting as the settlement judge. If the parties do not

 2               waive any disqualification, then another judge will be assigned to this matter as a

 3               settlement judge.

 4         3.    If the parties decide to proceed with a settlement conference before the

 5               undersigned, then they shall meet and confer to determine their preferred dates,

 6               and then contact the undersigned’s courtroom deputy, Alexandra Waldrop at (916)

 7               930-4187 or awaldrop@caed.uscourts.gov to schedule a settlement conference

 8               date before the undersigned.

 9         IT IS SO ORDERED.

10   Dated: November 7, 2018

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
